FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                       cV*'-'


5/13/2015                                                     COA No. 12-14-00356-CR
MCCREARY, JODY FORD           Tr. Ct. No. 007-1110-10                                     PD-0147-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.                          ^^£#
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK                                                                     -n

                                                                                O
                             1517 W. FRONT, ROOM 354                            5
                             TYLER, TX 75701
                                                                                •   rrc
                             * DELIVERED VIA E-MAIL *
                                                                                C£T      ~"-\
                                                                                (;"S*=3 _-^          "o     .-%
                                                                                                     «i O
                                                                                5* >•*£ ca           SB     T)
                                                                                     ^-SH            0» J;,

                                                                            "^>v          P*****,^   5T TJ
                                                                                                     sr m
                                                                                                     o
                                                                                                     »-♦■
                                                                                                            >
                                                                                                            p"

                                                                            '         \